 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5
        KIRTI TIWARI, et al.,
 6                            Plaintiffs,
 7           v.                                        C17-242 TSZ
 8      JAMES MATTIS, Secretary, U.S.                  MINUTE ORDER
        Department of Defense, in his official
 9      capacity,
10                            Defendant.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

          (1)     Defendant’s motion for extension, docket no. 150, is GRANTED as
13
   follows. Defendant may file, on or before October 25, 2018, a motion asserting the state
   secrets privilege. Such motion shall not exceed eight (8) pages in length and shall be
14
   noted for the third Friday after filing. Any response shall not exceed eight (8) pages in
   length and shall be filed by noon on Wednesday, November 7, 2018. No reply shall be
15
   filed unless requested by the Court. Nothing in this Minute Order shall be construed as
   extending the previously expired deadline for defendant to file or orally bring a motion to
16
   dismiss or for summary judgment on any basis.
17          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 11th day of October, 2018.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
